Motion to nonsuit was sustained. Plaintiff appealed.
The deceased was employed by the Water Commissioners in patching gutters on the pumping station. While so engaged he came in contact with the electric current of the Southern Power Company's wires that supply the motive power of the station and was killed. These wires pass over the roof and enter the main building of the station and are supported by stanchions some 4 feet and 9 inches in height and carry a very heavy current, some 40,000 volts.
(1) There is no evidence of a failure to perform any duty that either defendant owed plaintiff's intestate.
(2) The defendants offered no evidence. Plaintiff's evidence makes out a clear case of contributory negligence. The intestate was instructed to patch only the gutters, warned not to get near the wires, and told to move his ladder around to the west gutter after finishing the middle gutter, and thus avoid the wires. If he had heeded instructions he would not have been injured.
Affirmed. *Page 828